PER CURIAM.
On August 2, 1991, the Florida Board of Bar Examiners filed with this Court its proposed budget for the fiscal year 1991-92 beginning October 1, 1991. Included within the proposed budget were several increases in the fees to be charged to applicants for admission to the Bar. On August 23, 1991, the Court approved the proposed budget and so notified the Board. However, no formal order was entered at that time which would reflect the fee increases by amending the Rules of the Supreme Court Relating to Admissions to the Bar. It now appears to the Court that such amendments should be made, and the Rules of the Supreme Court Relating to Admissions to the Bar are hereby amended as reflected in Exhibit A attached hereto. Because of the fact that the impending fee increases were not given wide publication at the time, these amendments and the concomitant fee increases will not become effective until November 1, 1991.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.
THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE EFFECTIVE DATE OF THESE AMENDMENTS.
EXHIBIT A
ARTICLE II. REGISTRATION OF LAW STUDENTS
Section 1. Every lav/ student intending to apply for admission to The Florida Bar shall, following the commencement of the study of law in an accredited law school, register with the Board by filing an Appli*1301cant’s Questionnaire and Affidavit (Form 1) as a registrant upon the forms supplied by the Board, including the documents and papers specified in Article IV, Section 5 except for the filing of the Certificate of Dean as specified in Article IV, Section 5.b.(4), payment of a fee of $300.00 $400.00 as specified in the provisions of Article V, Section 6, and submitting such other papers as may from time to time be reasonably required by the Board. The schedule of discounted fees set forth in Sections 2, 3 and 4 below are available to any law student who files an early registration. The Board will consider as timely filed any registration postmarked or received within the specified number of days following the commencement of the study of law.
. Section 2. [NO CHANGE]
Section 3. If a law student timely files an early registration within one hundred sixty-five (165) days following the commencement of the study of law as specified in Article V, Section 8, the filing fee shall be $«400 $75.00.
Section 4. If a law student timely files an early registration within two hundred fifty (250) days following the commencement of the study of law, as specified in Article V, Section 9, the filing fee shall be $10⅛00 $150.00.
Section 5. A basic character and fitness investigation shall be conducted in areas of possible concern on each student registrant. The Board may at any time find it advisable to make further inquiry into the character, fitness and general qualifications of a registrant. In such case the registrant may be required to pay a fee of $7-0,00 $100.00 as is prescribed in Article V, Section 10. In every such investigation and inquiry the Board shall have all of the powers given it in respect to inquiry and investigation of applicants for admission to the Bar. If, after such investigation and inquiry, the Board shall find that the registrant is unfit, or the Board is in doubt about the registrant’s fitness, such determination shall be certified to the Supreme Court and the Executive Director shall transmit the file and other available information to the Supreme Court for such action in the particular case as the Court deems appropriate.
Section 6. [NO CHANGE]
ARTICLE III. EDUCATIONAL, CHARACTER AND FITNESS REQUIREMENTS OF APPLICANTS
A. EDUCATIONAL REQUIREMENTS
Section 1. [NO CHANGE]
B. CHARACTER AND FITNESS REQUIREMENTS
Section 2. [NO CHANGE]
Section 3. [NO CHANGE]
Section 4.
a. Any applicant who is dissatisfied with the Board’s recommendation concerning his or her character, fitness or general qualifications, may, within sixty (60) days after notice of the Board’s recommendation, file with the Board a petition for reconsideration with a fee of $70.00 $100.00 as specified under the provisions of Article V, Section 11. The petition must contain new and additional matter which the Board has not previously considered. Only one such petition for reconsideration may be filed.
b. [NO CHANGE]
c. [NO CHANGE]
d. [NO CHANGE]
e. [NO CHANGE]
ARTICLE IV. APPLICATIONS
Section 1. Applications shall consist of:
a. An Application for Admission into the General Bar Examination (Form 1-A) and;
*1302b. Application for Admission to The Florida Bar (Form 1 or Form 2 as applicable).
Although the Application for Admission into the General Bar Examination and the Application for Admission to The Florida Bar are entirely independent of each other, applicants are advised that the character and fitness investigation conducted by the Board in conjunction with the Application for Admission to The Florida Bar is detailed and may require 6-8 months for all facts to be marshalled and a recommendation reached by the Board. Therefore, law students are encouraged to file for admission to the Bar when entering their senior year in law school to assure completion of all character and fitness related matters at the time of grade release of the first examination following graduation. All applicants are required to file fully completed questionnaires and to be responsive to Board requests for further information in order to assure orderly processing of the files.
Applications for Admission into the General Bar Examination and to The Florida Bar shall be made upon forms supplied by the Board pursuant to Article V, Section 19.
Bar applications (Form 1 or Form 2) filed in a defective condition, e.g., without notarization, or supporting documents, or having blank or incomplete items on the application, shall be accepted but a fee of $50.00 $75.00 as specified under Article V, Section 5 shall be assessed.
The Application for Admission to The Florida Bar must be filed not later than 180 days from the date of the notice that success has been attained on all parts of the Florida Bar Examination (General Bar Examination and Multistate Professional Responsibility Examination — MPRE) as provided under Article VI, Section 9.b.
Note: Applications for the Multistate Professional Responsibility Examination (MPRE) are filed with the appropriate agency of the National Conference of Bar Examiners. Fees required for that administration shall be paid to the agency administering that examination.
Section 2. The Board shall not recommend to the Court for admission any applicant whose Application for Admission to The Florida Bar has been on file for more than three years without reinvestigation into the applicant’s character and fitness as necessary to bring the investigation to a current status. The applicant shall be required to file a new Application for Admission to The Florida Bar answering each item for the period of time from the filing of the original applicant application to the date of the filing of the new application stating current references and a fingerprint card which shall be accompanied by a fee of $230.06 $350.00 as provided by Article V, Section 3 of the Rules.
Section 3. Applicants for admission into the General Bar Examination and applicants for admission into The Florida Bar who have not been admitted to the Bar in any jurisdiction for a period in excess of twelve months preceding the filing of an Application for Admission to The Florida Bar (time spent in military service of the United States not to be reckoned as part of said twelve months) shall accompany the initial application with a fee of $276.06 $325.00, as specified under Article V, Section 1, and such other registration fee as required under Article II.
Section 4. All applicants for admission into the General Bar Examination and applicants for admission into The Florida Bar except those described in Article IV, Section 3 shall accompany the initial application with:
a. a fee of $82⅜60 $1200.00, as specified under Article V, Section 2.a. or;
b. a fee of $1,50&60 $2100,00, as speci- • fied under Article V, Section 2.b. if applying for readmission after disbarment in Florida or if applying for admission after disbarment in any other jurisdiction.
Section 5. [NO CHANGE]
*1303Section 6. [NO CHANGE]
Section 7. Applicants seeking postponement of their submission to Part A or Part B of the General Bar Examination shall be permitted to do so upon payment of:
a. a fee of $30.00 $50.00 as specified under Article V, Section 14.a., if a written notice of postponement is received at least seven (7) days in advance of the commencement of the administration of such examination; or
b. a fee of $50.00 $75.00 as specified under Article V, Section 14.b., if a written notice of postponement is received thereafter but preceding the deadline for filing for the next administration of such examination.
All such applicants who have previously postponed their submission to Part A or Part B of the General Bar Examination must bring their applications to current status by the filing of another examination application by the deadline as specified under the provisions of Article VI, Section 5.
Section 8. [NO CHANGE]
Section 9. [NO CHANGE]
Section 10. [NO CHANGE]
Section 11. [NO CHANGE]
Section 12. Any applicant or student registrant who is dissatisfied with an administrative ruling of the Board not covered by Article III, Section 4, may, within thirty (30) days after receipt of written notice of the Board’s action, file with the Board a petition for reconsideration with a fee of $20.00 $30.00 as specified under the provisions of Article V, Section 12. Only one such petition for reconsideration may be filed.
Section 13. [NO CHANGE]
ARTICLE V. SCHEDULE OF FEES
The following fees, none of which will be refunded, shall be paid by the applicant.
Section 1. The application of applicants described in Article IV, Section 3, shall be accompanied by a fee of. $276.00 $325.00.
Section 2.
a. The application of applicants described in Article IV, Section 4.a., shall be accompanied by a fee of. $828.00 $1200.00.
b. The application of applicants described in Article IV, Section 4.b., shall be accompanied by a fee of. $1500.00 $2100.00.
Section 3. The application form described in Article IV, Section 2 shall be accompanied by a fee of. $230.00 $350.00.
Section 4. Fees for late filing for admission to the General Bar Examination as provided under Article VI, Section 5, herein shall be:
a. As provided by Article VI, Section 5(a).$5&0© $75.00
b. As provided by Article VI, Section 5(b).$450-00 $225.00
c. As provided by Article VI, Section 5(c). $300-00 $450.00
d. As provided by Article VI, Section 5(d). $600.00 $850.00
Section 5. For an Applicant’s Questionnaire and Affidavit filed in a defective condition as described in Article IV, Section 1 the applicant shall pay a fee of.$50.00 $75.00.
Section 6. The Applicant’s Questionnaire and Affidavit filed as a registrant as required by Article II, Section 1, shall be accompanied by a fee of. $300.00 $400.00.
Section 7. [NO CHANGE]
Section 8. The registration filed early as provided in Article II, Section 3, shall be accompanied by a fee of. $70,00 $75.00.
Section 9. The registration filed early as provided in Article II, Section 4, shall be *1304accompanied by a fee of. $105.00 $150.00.
Section 10. For the investigation and inquiry and inquiry provided in Article II, Section 5, the registrant shall pay a fee of.$7&00 $100.00.
Section 11. A petition for reconsideration as provided under the provisions of Article III, Section 4.a., shall be accompanied by a fee of. $70.00 $100.00.
Section 12. A petition for reconsideration of a ruling by the Board involving the suspension or waiver of any rule or regulation or an order issued by the Board relating to matters other than a registrant’s or applicant’s character, fitness or general qualifications, shall be accompanied by a fee of.$2⅜00 $30.00.
The petition must refer only to an administrative ruling by the Board and contain new and additional matter which the Board has not previously considered.
Section 13. For each examination administration entered after the first which must be paid by the deadlines prescribed in Article VI, Section 5, a fee of.$80.00 $310.00.
The term “administration” refers to any one of the two annual presentations specified under Article VI, Section 4. The second presentation entered, whether to repeat a part or parts of the examination or attempt a part or parts of the examination for the first time, requires payment of this fee.
Section 14. Fees for postponement of admission to the General Bar Examination as provided under Article IV, Section 7, herein shall be:
a. As provided by Article IV, Section 7a. $3⅜0© $50.00.
b. As provided by Article IV, Section 7b. $504)0 $75.00.
Section 15. Petitions or requests relating to or involving a suspension or waiver of any rule, regulation or order shall be accompanied by a fee of. $25410 $35.00.
Section 16. [NO CHANGE]
Section 17. [NO CHANGE]
Section 18. Each request for a copy of any document or portion thereof, except for Form No. 1, Application for Admission to The Florida Bar, filed by an applicant in the course of such applicant’s seeking admission to the General Bar Examination or The Florida Bar or for any certificate of the Board shall be accompanied by a fee of $15.00 $20.00 for the first page and $t30 $.40 for each additional page. Each request for a copy of the Form No. 1, Application for Admission to The Florida Bar, shall be accompanied by a fee of $25.00.
Section 19. Requests for copies of the application forms for admission to the General Bar Examination and for admission to The Florida Bar filed by persons other than students matriculating at the law schools within the State of Florida, the deans and librarians of such Florida law schools, and any other persons to be designated by the Board, shall be accompanied by a fee of $20.00 $40.00. Any person having paid this fee shall have a like amount deducted from any application fee which is paid within one year from the receipted date of the payment of this fee.
Section 20. The Board shall honor requests received in writing for copies of the essay-type questions which appeared on a previously administered General Bar Examination. Each such request shall be accompanied by a fee of.$15.00 $20.00.
Section 21. Each request from an applicant for a copy of such applicant’s answers to essay-type questions from a single General Bar Examination shall be accompanied by a fee of.$30.00 $45.00.
Section 22. The examinees using a typewriter to complete answers to the essay portions of the General Bar Examination shall pay a fee of.$20.00 $75.00.
ARTICLE VI. EXAMINATIONS
Section 1. [NO CHANGE]
*1305Section 2. [NO CHANGE]
Section 3. [NO CHANGE]
Section 4. [NO CHANGE]
Section 5. Timely applications for admission to the February administration of the General Bar Examination shall be postmarked or received not later than November 15 prior to the examination.
Timely applications for admission to the July administration of the General Bar Examination shall be postmarked or received not later than May 1 prior to the examination.
Applicants seeking late filing into a General Bar Examination shall be permitted to do so upon payment of an additional fee of:
a. $5(bOO $75.00 as specified under Article V, Section 4.a., for those applications postmarked or received on or before December 15 for the February examination, and for those applications postmarked or received on or before June 1 for the July examination;
b. $1-50.00 $225.00 as specified under Article V, Section 4.b., for those applications postmarked or received on or before January 15 for the February examination, and for those applications postmarked or received on or before July 1 for the July examination.
c. $300.00 $450.00 as specified under Article V, Section 4.e., for those applications received on or before February 15 for the February examination and for those applications received on or before July 15 for the July examination.
d. $000.-00 $850.00 payable by certified check, cashier’s check or money order as specified under Article V, Section 4.d., for those applications received after February 15 for the February examination and after July 15 for the July examination.
If a deadline prescribed by this rule shall fall on a Saturday, Sunday, or holiday, then the deadline shall be extended until the end of the next day that is neither a Saturday, Sunday, nor holiday.
Applications for admission into the Multi-state Professional Responsibility Examination (MPRE) shall be filed with the agency administering that examination within the time limitations set by that authority. The Multistate Professional Responsibility Examination (MPRE) is currently administered in March, August and November of each year.
Section 6. [NO CHANGE]
Section 7. [NO CHANGE]
Section 8. Every qualified applicant who desires to repeat any part of the General Bar Examination shall file an Application for Admission into the General Bar Examination on a form prescribed by the Board and such application shall be accompanied by a fee of $80.00 $310.00 as prescribed under Article’ V, Section 13 and shall be filed in the Board’s office within the deadlines as specified under the provisions of Article VI, Section 5, as they pertain to the examination which such applicant desires to take.
Section 9. [NO CHANGE]
Section 10. [NO CHANGE]
Section 11. [NO CHANGE]
Section 12. [NO CHANGE]
Section 13. [NO CHANGE]